Campbell, C. J.,
delivered the opinion of the court.
L. A. Campbell [íeld the land subject to the right of those toward whom he sustained a fiduciary relation to have him declared to be a trustee of the title for them.
Those afterward dealing with him as to the land were chargeable with notice of all facts shown by the record of the suit under the decree in which he purchased, but they were not chargeable with notice of any matter aliunde which may have existed between him and the beneficiaries.
The bill should be answered. All other questions are left undecided.

The decree overruling the demurrer is affirmed and cause remanded for an answer within sixty days after the mandate herein shall have been filed in the court below.